DETAILED ACTION
Summary 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/05/2021 has been entered.
Claims 2, 5, 7, 11, 15, 18, and 19 have been canceled.  Claims 1, 3, 4, 6, 8, 9, 13, 14, 16, and 17 have been amended and claims 21-23 have been newly added.  Claims 1, 3, 4, 6, 8-10, 12-14, 16-17, and 20-23 are currently pending.
 
Response to Arguments
Applicant's arguments filed 01/25/2021 have been fully considered but they are not persuasive.
Applicant argues that FORRESTER discloses that the information supplied by the individual is stored directly in the barcode and when the barcode is decoded, this information is directly extracted by the device scanning the QR code.  The examiner respectfully disagrees.  FORRESTER specifies an embodiment in which a link/URL is encoded in the barcode (162) and the mobile reading device scans the barcode to obtain the link to the medical data (144) from a database, and retrieves the medical data over the network (150) [0027].  Further, paragraph [0033] of FORRESTER discloses “Since the medical ID tag includes a link to the medical information rather than all of the 
The examiner maintains that FORRESTER, in view of LIU, SIMS, MITSUNAGA, and BOSTOCK, meets the limitations as recited in the instant application.
Applicant further argues that FORRESTER and the other references do not disclose the providing of video, images, or audio filed from the code reading device to the device (emergency contact).  Examiner notes that the claims recite “wherein the second set of data includes at least one of a global position of where the first code was scanned, audio information collected by the code reading device during a predetermined time period after the first code is activated, visual information collected by the code reading device further a predetermined time period after the first code is scanned, and the time the first code was scanned”.  FORRESTER teaches at least one of the limitation (“wherein the second set of data includes a global position of where the first code was scanned”), and therefore meets the limitations of the claim.

Claim Objections
Claims 3, 8, 10, 16, 17, and 22-23 are objected to because of the following informalities:

In claim 8, line 4, please amend “a route from the second device to the location where the first code was scanned” to recite “a route from the second device to a location where the first code was scanned”;
In claim 10, line 2, please amend “the first bar code” to recite “the first code”;
In claim 16, line 1, please amend “The computer program product for accessing medical information of claim 15” to recite “The computer program product for accessing medical information of claim 9” as claim 15 has been canceled by Applicant.
In claim 17, lines 16-17, please amend “a second set of data from the code reading device at the time of scanning the first code” to recite “a second set of data from the code reading device at a time of scanning the first code”;
In claim 22, line 3, please amend “the features of the code reading device” to recite “features of the code reading device”;
In claim 23, line 1, please amend “The computer program product for accessing medical information of claim 15” to recite “The computer program product for accessing medical information of claim 9” as claim 15 has been canceled by Applicant
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 21 recites the limitation “wherein the first code can be scanned a predetermined number of times, before the first code becomes inactive”.  Paragraph [041] of the instance application discloses “The user then determines when to activate the code 114, wherein the activation of the code 114 by the user is received by the processing module 106 (204), the processing module 106 associates (206) the stored data with the code 114 which was activated.  In some embodiments, the user is able to determine when the code 114 is active, how long it remains active for, and what information is accessible through scanning the code 114, or the like”.  As far as the examiner can determine, the paragraph nor the specification do not disclose or suggest “the first code can be scanned a predetermined number of times, before the first code becomes inactive”. The limitation is not supported by applicant’s disclosure.

Claim 23 recites the limitation “wherein the device that is sent the second set of data, is provided with period updates on the location of the code reading device for a predetermined time period”.  Paragraph [039] of the specification discloses “The user may access the account through the mobile device or a website. The user may set a username and password to the account. Additional security techniques may be implemented, the identification of which is apparent to one of ordinary skill in the art, in order to ensure the user's privacy and secure nature of the information stored. The user is able to later modify, delete, or supply supplemental information to the account. This allows the user to freely once the account is created to update the information at any 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 9-10, 12, 14, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over FORRESTER, in view of LIU et al, US 2019/0114365.
Re claim 1:
FORRESTER teaches a method, computer program product, and computer system for accessing medical information, the method comprising:

Assigning, by one or more processors, a first code to the user account, wherein the code is readable by a code reading device (i.e., a barcode is assigned to a medical tag and sent to the user [0026] [0027]);
Activating, by one or more processors, the first code, wherein the first set of data is connected to the first code (i.e., the barcode links to the user medical information stored remotely on a network [0027] [0028]);
Receiving, by one or more processors, confirmation that the first code is scanned by the code reading device [0028];
Sending, by one or more processors, a notification to a second device indicating that the first code was scanned (i.e., notification is sent to a point of contact’s device [0029] [0030]);
Providing, by one or more processors, a first portion of the first set of data to the code reading device (i.e., user medical information is retrieved over the network using a web browser or application for viewing on the code reading device [0028]); and
Collecting, by one or more processors, a second set of data from the code reading device (i.e., location information of the code reading device is obtained [0025] [0029]).
FORRESTER does not teach the first code is activated for a predetermined time period.

It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of LIU in the method and system of FORRESTER such that the first code is active for a predetermined time period for the purpose of providing limited time access to the data, which adds an additional layer of security.
Re claim 3:
FORRESTER, in view of LIU, teaches a method, computer program product, and computer system of claim 1, wherein the notification that the first code was scanned is sent with a portion of the second set of data to a device, wherein device details are provided in the first set of data [0029] [0030].
Re claim 4:
FORRESTER, in view of LIU, teaches a method for accessing medical information of claim 1, wherein the second set of data includes at least a global position of where the first code was scanned, audio information collected by the code reading device during a predetermined time period after the first code is activated, visual information collected by the code reading device during a predetermined time period after the first code is scanned and the time the first code was scanned (i.e., global position of where the first code was scanned [0025] [0029] [0037]). 
Re claims 17 and 20:
FORRESTER teaches a computer system for accessing medical information, the computer system comprising:
One or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions comprising:
Computer instructions to receive a first set of data, wherein the first set of data is associated with a user account (i.e., a user creates a user account and input their medical information 114 into forms available on a website [0026] [0031] [Figure 5]);
Computer instructions to assign a first code to the user account, wherein the first code is readable by a code reading device (i.e., a barcode is assigned to a medical tag and sent to the user [0026] [0027]);
Computer instructions to receive confirmation that the first code is scanned by the code reading device [2008];
Computer instructions to provide the first set of data to the code reading device (i.e., user medical information is retrieved over the network using a web browser or application for viewing on the code reading device [0028]);
Computer instructions to collect a second set of data from the code reading device at a time of scanning the first code (i.e., location information of the code reading device is obtained [0025] [0029]); and
Computer instructions to send a notification and a portion of the first set of data and the second set of data to a second device (i.e., notification is sent to a point of contact’s device [0029] [0030]).

LIU teaches computer instructions to activate the first code upon a set of requirements, wherein the first set of data is connected to the first code for a predetermined time period [0049].
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of LIU in the method and system of FORRESTER such that the first code is active for a predetermined time period for the purpose of providing limited time access to the data, which adds an additional layer of security.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over FORRESTER, US 2013/0290013 in view of LIU et al, 2019/0114365 as applied in claim 1, and further in view of SIMS et al, US 2010/0332257.
Re claim 6:
FORRESTER, in view of LIU, teaches the method for accessing medical information of claim 1, wherein the first code is scanned by the code reading device, but does not further request a second code to be input to gain access to the first set of data.
SIMS teaches accessing medical information wherein a code reading device scans both a patient identification barcode (i.e., first code) and a nurse identification barcode (i.e., second code) [0091].
.

Claims 9, 10, 12, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over FORRESTER, US 2013/0290013 in view of BOSTOCK, US 2014/0095200, LIU et al, 2019/0114365, and MITSUNAGA, US 2014/0142979.
Re claims 9, 10, 12, 14, and 16:
FORRESTER teaches a computer program product for accessing medical information, the computer program product comprising:
 One or more computer readable storage media and program instructions stored on the one or more computer readable storage media [0024], the program instructions comprising:
Computer instructions to receive a first set of data, wherein the first set of data is associated with a user account (i.e., a user creates a user account and input their medical information 114 into forms available on a website [0026] [0031] [Figure 5]);
Computer instructions to assign a first code to the user account, wherein the first code is readable by a code reading device (i.e., a barcode is assigned to a medical tag and sent to the user [0026] [0027]);
Computer instructions to receive confirmation that the first code is scanned by the code reading device or the second code is input to the code reading device [0028];

Computer instructions to collect a second set of data from the code reading device (i.e., location information of the code reading device is obtained [0025] [0029]); and 
Computer instructions to provide the first set and second set of data to a device (i.e., notification is sent to a point of contact’s device [0029] [0030]);
Wherein the confirmation that the first code is scanned, further comprising computer instructions to send a notification to a second device [0029] [0030]; wherein the second set of data includes global position of the first code and time of confirmation of the scanning of the first code [0025] [0029] [0037];
Wherein upon the scanning of the first code by the code reading device, program instructions to collect the second set of data from the code reading device, wherein the second set of data includes at least one location information of the code reading device, and audio or visual data collectable by the code reading device (i.e., location information of the code reading device [0025] [0029] [0037]).
FORRESTER does not teach assigning both a first code and a second code; instructions to activate the first code, wherein the first set of data is connected to the first code for a predetermined time period; and providing the first set of data to the code reading device for a predetermined time period.

LIU teaches a method and system for accessing personal information, the method comprising activating, by one or more processors, a first code, wherein a first set of data is connected to the first code and activated for a predetermined time period (i.e., an expiration duration is set for the QR code, the expiration duration is a time length from generation to expiration of the QR code [0049]).
MITSUNAGA teaches a method and computer program product for accessing medical information, wherein a access to user medical information is denied, by one or more processors, of the code reading device after a predetermined time of the confirmation of the first code being scanned [0028] [0045].
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of BOSTOCK in the method and computer program product of FORRESTER such that a second code is assigned in addition to the first code for the purpose of providing access to user information in the event the first code is unreadable [0029] [0102].
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of LIU in the method and system of FORRESTER such that the first code is active for a predetermined time period for the purpose of providing limited time access to the data, which adds an additional layer of security.
.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over FORRESTER, US 2013/0290013 in view of LIU et al, 2019/0114365, according to claim 9, and further in view of MITSUNAGA, US 2014/0142979.
Re claim 13:
FORRESTER, in view of LIU, teaches method and computer program product of claim 9, but does not teach computer instructions to deny access of the code reading device to the first set of data after a predetermined time of the confirmation of the first code being scanned.
MITSUNAGA teaches a method and computer program product for accessing medical information, wherein a access to user medical information is denied, by one or more processors, of the code reading device after a predetermined time of the confirmation of the first code being scanned [0028] [0045].
It would have been obvious to one of ordinary skill in the art to further incorporate the aforementioned teachings of MITSUNAGA in the invention of FORRESTER, in view of LIU, such that access is denied of the code reading device after a predetermined time of the confirmation of the first code being scanned for the purpose of further securing medical information from being viewed by unauthorized individuals.
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 6:00-4:00 PM.
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/LAURA A GUDORF/Primary Examiner, Art Unit 2876